Case 2:20-cv-01919-JAK-MAA Document 17 Filed 11/16/20 Page 1 of 1 Page ID #:79



  1
  2                                                                     JS-6
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    CHRISTOPHER WHITE,                      Case No. 2:20-cv-01919-JAK (MAA)
 12
                         Plaintiff,            JUDGMENT
 13          v.
 14
       LOS ANGELES COUNTY BOARD
 15    OF SUPERVISORS et al.,
 16
                         Defendants.
 17
 18
 19         Pursuant to the Order of Dismissal filed herewith,
 20         IT IS ADJUDGED that the above-captioned case is dismissed without
 21   prejudice.
 22
 23   DATED: November 16, 2020
 24                                                  JOHN A. KRONSTADT
                                               UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
